United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lakewood, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0360
Issued: July 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 6, 20172 appellant, through counsel, filed a timely appeal from a June 9,
2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from the last merit decision, dated April 29, 2016, to the filing of this appeal,

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. One hundred and eighty
days from June 9, 2017, the date of OWCP’s decision, was December 6, 2017. Since using December 11, 2017, the
date the appeal was received by the Clerk of the Appellate Boards, would result in the loss of appeal rights, the date
of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark is December 6, 2017,
which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 7, 2015 appellant, then a 41-year-old letter carrier, filed a traumatic injury claim
(Form CA-1), alleging that, on March 30, 2015, she worked for 12 hours delivering Route 62 by
truck, which required “twisting and turning [her] neck and body,” resulting in neck and low back
pain with bilateral radiculopathy. She asserted that she was forced to deliver mail in violation of
previous medical restrictions for a May 19, 2014 lumbar injury under OWCP File No. xxxxxx446,
sustained when a package fell on her and she bent into an awkward position. Appellant alleged
that she contacted the employing establishment during her shift to ask for help, but received no
assistance. She accepted a modified-duty position on April 13, 2015.
In support of her claim, appellant submitted reports dated April 7, 2015 from Melanie
Vernacchia, a nurse practitioner.
By development letter dated April 17, 2015, OWCP explained the deficiencies in
appellant’s claim and the type of factual and medical evidence necessary to meet her burden of
proof. It noted that appellant had not yet established the factual component of fact of injury, and
that nurse practitioners were not considered physicians under FECA. OWCP afforded appellant
30 days to submit additional evidence.
In response, appellant submitted a supplemental March 30, 2015 statement in which she
alleged that employing establishment managers were aware that she was unable to deliver her route
within the allotted time. She had been instructed to request assistance in delivering the route rather
than “bring the mail back.”
In a report dated October 7, 2014, Dr. Sripad Dhawlikar, an attending Board-certified
orthopedic surgeon, opined that the claimed May 19, 2014 employment incident caused C3-4 and
C5-6 herniations, a thoracic facet cyst at T10-11, a thoracic strain, and lumbar facet syndrome at
L4-5 and L5-S1. He noted work restrictions and prescribed physical therapy and a series of
cervical spine injections. Dr. Dhawlikar provided additional work restrictions on April 2, 2015,
limiting lifting to five pounds, driving to 4 hours a day, and working for no more than 8 hours
continuously or 40 hours a week.
In reports dated April 13, 2015, Dr. Tanisha Taylor, an attending physician Board-certified
in internal and occupational medicine, provided a history of injury. She diagnosed a sprain/strain
of the cervical, thoracic, and lumbar spine with radiculopathy. On an attending physician’s form
report (Form CA-20), Dr. Taylor checked a box marked “yes” in response to a question asking if
3

5 U.S.C. § 8101 et seq.

2

the diagnosed conditions were related to factors of appellant’s federal employment. She noted
work restrictions.4
The employing establishment submitted an April 11, 2015 statement alleging that,
although appellant claimed to have an eight-hour work limitation, she performed voluntary
overtime without difficulty on 10 dates from March 11 to 27, 2015, including six days delivering
Route 62. On March 30, 2015 the date of the alleged injury, appellant worked for 3.74 hours of
voluntary overtime delivering Route 62.
By decision dated May 20, 2015, OWCP denied the claim, finding that appellant failed to
meet her burden of proof to establish causal relationship. It accepted that the March 30, 2015
employment incident occurred at the time, place, and in the manner alleged. OWCP denied the
claim, however, as the medical evidence of record did not contain sufficient medical rationale to
support a pathophysiologic causal relationship between the accepted March 30, 2015 employment
incident and the claimed cervical and lumbar injuries.
In a letter postmarked June 15, 2015 and received by OWCP on June 17, 2015, appellant,
through counsel, requested a telephonic hearing before an OWCP hearing representative, held
February 19, 2016. During the hearing, appellant reiterated that she was forced to work outside of
medical restrictions imposed under OWCP File No. xxxxxx446 related to the May 19, 2014
lumbar injury. She submitted additional evidence.
In a report dated December 8, 2015, Dr. Dhawlikar diagnosed herniated cervical discs with
lumbar facet syndrome. He opined that the twisting and turning motions appellant performed
while delivering mail on March 30, 2015 aggravated her lumbar facet syndrome and cervical pain,
and likely aggravated “discogenic as well as facet-related pain due to the constant loading and
unloading and shifting of the joints,” which Dr. Dhawlikar suspected had occurred in appellant’s
case. Dr. Dhawlikar noted that as appellant’s symptoms remained active for six months after the
March 30, 2015 incident, the aggravation appeared to be permanent.
By decision dated April 29, 2016, OWCP’s hearing representative affirmed OWCP’s prior
decision, finding that the additional evidence and argument submitted was insufficient to establish
causal relationship. He found that Dr. Dhawlikar’s December 8, 2015 report was speculative and
presented an incomplete history of appellant’s injury.
On May 1, 2017 appellant, through counsel, requested reconsideration. Counsel contended
that OWCP should have administratively combined the present claim with OWCP File No.
xxxxxx446 as both claims pertained to the cervical and lumbar spine. He did not submit additional
medical evidence.
By decision dated June 9, 2017, OWCP denied reconsideration under 5 U.S.C. § 8128(a),
finding that appellant did not submit new and relevant evidence, or legal argument sufficient to
4

Appellant also submitted imaging studies. May 19, 2014 lumbar x-rays showed no fracture or significant
degenerative changes. An August 21, 2014 magnetic resonance imaging (MRI) scan of the lumbar spine showed a
mild disc bulge at L5-S1 with encroachment in the left extraforaminal area. A September 26, 2014 MRI scan of the
thoracic spine demonstrated cervical disc herniations and a left synovium cyst at T10-11.

3

warrant reopening the merits of her claim. It found that counsel’s arguments regarding combining
appellant’s two lumbar injury claims were irrelevant to the critical issue of causal relationship as
they were not medical evidence. Therefore, his brief did not warrant reopening the merits of
appellant’s claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.6 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant’s application for review must be
received within one year of the date of that decision.7 When a claimant fails to meet one of the
above standards, OWCP will deny the application for reconsideration without reopening the case
for review on the merits.8
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.9 He or she needs only
to submit relevant, pertinent evidence not previously considered by OWCP.10 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether OWCP
properly applied the standards set forth at section 10.606(b)(3) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.11
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
The Board finds that appellant did not show that OWCP erroneously applied or interpreted
a specific point of law. Moreover, appellant did not advance a relevant legal argument. On
reconsideration counsel argued that OWCP should have administratively combined the present
claim with OWCP File No. xxxxxx446 for a previous occupational lumbar injury. This argument
is irrelevant to the critical issue of causal relationship, which is determined by rationalized medical
5 U.S.C. § 8128(a). Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.”
5

6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.607(a).

8

Id. at § 10.608(b).

9

Helen E. Tschantz, 39 ECAB 1382 (1988).

10

See Mark H. Dever, 53 ECAB 710 (2002).

11

Annette Louise, 54 ECAB 783 (2003).

4

evidence.12 As such, counsel’s argument is irrelevant to the claim and does not comprise a basis
for reopening the case on its merits.13 As appellant did not allege that OWCP erroneously applied
or interpreted a specific point of law or advance a relevant legal argument not previously
considered by OWCP she is not entitled to a review of the merits of her claim based on the first
and second requirements under section 10.606(b)(3).
No new evidence was submitted with appellant’s request for reconsideration. Appellant
was therefore not entitled to a review of the merits of her claim based on the third requirement
under section 10.606(b)(3).
As appellant’s application for review did not meet any of the three requirements
enumerated under 10.606(b)(3), the Board finds that OWCP properly denied the request for
reconsideration without reopening the case for a review on the merits.14
On appeal counsel contends that appellant’s claim for a lumbar injury under OWCP File
No. xxxxxx446 should have been administratively combined with the present claim. He also
argues that Dr. Dhawlikar’s opinion provided a “substantially correct” history, which met the
standard set forth in OWCP’s procedures,15 whereas OWCP improperly imposed a more exacting
standard of proof. The Board notes that these arguments pertain to the merits of the claim, which
are not before the Board on the present appeal.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

12

E.D., Docket No. 18-0138 (issued May 14, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

13

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

14
R.C., Docket No. 17-0595 (issued September 7, 2017); M.E., 58 ECAB 694 (2007) (when an application for
reconsideration does not meet at least one of the three requirements enumerated under section 10.606(b), OWCP will
deny the application for reconsideration without reopening the case for a review on the merits).
15
Counsel cited to the Federal (FECA) Procedure Manual at Part 2 -- Claims, Developing and Evaluating Medical
Evidence, Chapter 2.810.5.a (September 2010).

5

ORDER
IT IS HEREBY ORDERED THAT the June 9, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 19, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

